 

EXHIBIT 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

This Fourth Amendment to Credit Agreement, dated as of November 4, 2010 (this
“Agreement”), is entered into by and among Angiotech Pharmaceuticals, Inc., a
corporation organized under the laws of the Province of British Columbia, Canada
(“Parent”), each of Parent’s Subsidiaries identified on the signature pages
hereto (such Subsidiaries are referred to hereinafter each individually as a
“Borrower”, and collectively as the “Borrowers”), Wells Fargo Capital Finance,
LLC, a Delaware limited liability company formerly known as Wells Fargo
Foothill, LLC (“Foothill”), as administrative agent for the Lenders (in such
capacity, the “Agent”), and the lenders named on the signature pages hereto (the
“Lenders”).

WHEREAS, Parent, the Borrowers, Agent and the Lenders are parties to that
certain Credit Agreement, dated as of February 27, 2009, as amended by First
Amendment to Credit Agreement, dated as of May 29, 2009, Second Amendment to
Credit Agreement, dated as of November 23, 2009, and Third Amendment to Credit
Agreement and Consent, dated as of April 21, 2010 (as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used in this Agreement and not defined
herein shall have the applicable meanings given to such terms in the Credit
Agreement); and

WHEREAS, Parent, the Borrowers, Agent and the Lenders agree to modify the Credit
Agreement on and subject to the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 3 below, the Credit Agreement is amended in the following
respects:

(a) Section 2.4(e)(ii) of the Credit Agreement is hereby amended by deleting the
phrase “(solely with respect to the Real Property Collateral located at 1628
Station Street, Vancouver, British Columbia, Canada)” in each instance in which
it appears therein.

(b) Section 4.32 of the Credit Agreement is hereby amended by deleting the
phrase “working capital and Capital Expenditure needs of Borrowers” therein and
substituting in lieu thereof the phrase “working capital and Capital Expenditure
needs of the Loan Parties”.

(c) Section 6.7(b) of the Credit Agreement is hereby amended by (i) deleting the
word “or” at the end of clause (ii) thereof, (ii) deleting the period at the end
of clause (iii) thereof and substituting in lieu thereof the phrase “, or”, and
(iii) adding a new clause (iv) thereof to read as follows:

“(iv) the Recapitalization Support Agreement or the FRN Support Agreement if the
effect thereof, either individually or in the aggregate, could reasonably (in
the reasonable business judgment of Agent) be expected to be adverse to the
interests of the Lenders in any material respect.”



--------------------------------------------------------------------------------

 

(d) Section 6.11 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“6.11 Investments. Except for Permitted Investments, directly or indirectly,
make or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
(other than (a) an aggregate amount of not more than $100,000 at any one time,
in the case of Parent and its Subsidiaries (other than those that are CFCs),
(b) amounts deposited into Deposit Accounts specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
Parent’s or its Subsidiaries’ employees, and (c) an aggregate amount of not more
than $12,000,000 at any one time (in each case, calculated at current exchange
rates), in the case of Subsidiaries of Parent that are CFCs) Parent and its
Subsidiaries shall not have Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless Parent or its Subsidiary, as applicable, and the applicable securities
intermediary or bank have entered into Control Agreements with Agent governing
such Permitted Investments in order to perfect (and further establish) Agent’s
Liens in such Permitted Investments. Subject to the foregoing proviso, Parent
shall not and shall not permit its Subsidiaries to establish or maintain any
Deposit Account or Securities Account unless Agent shall have received a Control
Agreement in respect of such Deposit Account or Securities Account.”

(e) Section 7(a) of the Credit Agreement is hereby amended by deleting the table
therein in its entirety and substituting in lieu thereof the following table:

 

Applicable Amount

  

Applicable Date

$15,000,000

   October 31, 2010

$15,000,000

   November 30, 2010

$15,000,000

   December 31, 2010

$15,000,000

   January 31, 2011

$15,000,000

   February 28, 2011

$15,000,000

   March 31, 2011

$15,000,000

   April 30, 2011

$15,000,000

   May 31, 2011

$15,000,000

   June 30, 2011

$35,000,000

   July 31, 2011

$35,000,000

   August 31, 2011

 

2



--------------------------------------------------------------------------------

Applicable Amount

  

Applicable Date

$35,000,000

   September 30, 2011

$50,000,000

   The last day of each month thereafter

(f) Section 7(b) of the Credit Agreement is hereby amended by deleting the table
therein in its entirety and substituting in lieu thereof the following table:

 

Applicable Ratio

  

Applicable Date

0.45:1.0

   October 31, 2010

0.45:1.0

   November 30, 2010

0.36:1.0

   December 31, 2010

0.39:1.0

   January 31, 2011

0.60:1.0

   February 28, 2011

0.37:1.0

   March 31, 2011

0.35:1.0

   April 30, 2011

0.35:1.0

   May 31, 2011

0.33:1.0

   June 30, 2011

0.80:1.0

   July 31, 2011

0.80:1.0

   August 31, 2011

0.80:1.0

   September 30, 2011

1.1:1.0

   The last day of each month thereafter”

(g) Section 8 of the Credit Agreement is hereby amended by (i) deleting the
period at the end of each of Sections 8.3 and 8.11 thereof and substituting, in
each case, a semicolon in lieu thereof, (ii) deleting the word “or” at the end
of Section 8.12 thereof, (iii) deleting the period at the end of Section 8.13
thereof and substituting a semicolon in lieu thereof and (iv) adding the
following new Sections 8.14 through 8.18 at the end thereof:

“8.14 If any Loan Party or any other Person shall take any steps or actions
(other than preparation of preliminary legal documentation and similar
preparatory actions) to pursue, or provide any notice to any Person that they
intend to pursue, a recapitalization of Parent or any of its Subsidiaries,
whether pursuant to a plan of arrangement under the Canada Business Corporations
Act (Canada) or otherwise, other than in accordance with the Recapitalization
Terms (as defined in the Restructuring Support Agreement as in effect on the
Fourth Amendment Effective Date);

 

3



--------------------------------------------------------------------------------

 

8.15 If any of the terms or conditions of any Plan, Interim Order, Final Order
(as each such term is defined in the Restructuring Support Agreement as in
effect on the Fourth Amendment Effective Date) or other document related thereto
are adverse to Agent or the Lender Group in any material respect;

8.16 If (a) any of the events described in Section 10(a)(i) or (ii) of the
Restructuring Support Agreement (as in effect on the Fourth Amendment Effective
Date) shall not have occurred on or before the dates set forth therein (as
either such date may be extended by the Consenting Noteholders (as defined
therein), but not in any event by more than 20 days with respect to either such
date), (b) Parent or any of its Subsidiaries is required to pursue the
completion of the Recapitalization Transaction by way of an Alternative
Recapitalization Transaction (as each such term is defined in the Restructuring
Support Agreement as in effect on the Fourth Amendment Effective Date) pursuant
to Section 6(b) of the Restructuring Support Agreement (as in effect on the
Fourth Amendment Effective Date), or (c) if the Recapitalization Transaction (as
defined in the Restructuring Support Agreement as in effect on the Fourth
Amendment Effective Date) is not consummated on or before April 30, 2011;

8.17 If any Loan Party shall effect an exchange of Senior Floating Rate Notes
for other Indebtedness other than on terms reasonably satisfactory to Agent and
the Lender Group; or

8.18 If the Restructuring Support Agreement or the FRN Support Agreement shall
be terminated for any reason.”

(h) Exhibit B-1 of the Credit Agreement (Form of Borrowing Base Certificate) is
hereby amended and restated in its entirety as set forth on Exhibit A to this
Agreement.

(i) The definition of “Appraised Value” in Schedule 1.1 to the Credit Agreement
is hereby amended by inserting the following immediately prior to the period at
the end of such definition:

“, which appraisal, in the case of any Real Property Collateral, shall assume a
marketing time not to exceed twelve (12) months”.

(j) The definition of “Borrowing Base” in Schedule 1.1 to the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“‘Borrowing Base’ means, as of any date of determination, the result of:

(a) the sum of (i) the lesser of (A) $2,500,000 and (B) 75% of the amount of
Eligible Foreign Accounts, and (ii) 85% of the amount of Eligible Domestic
Accounts, less, in the case of each of clauses (i)(B) and (ii) above, the
amount, if any, of the Dilution Reserve, plus

 

4



--------------------------------------------------------------------------------

 

(b) the lowest of (i) $10,000,000, (ii) 65% of the value of Eligible Inventory,
(iii) 85% times the most recently determined Net Liquidation Percentage times
the book value of Eligible Inventory, and (iv) 120% of the amount of credit
availability created by clause (a) above, plus

(c) during the period from the Fourth Amendment Effective Date to the
Supplemental Borrowing Base Termination Date, the Supplemental Borrowing Base
Amount, minus

(d) the sum of (i) the Bank Product Reserve and (iii) the aggregate amount of
reserves, if any, established by Agent under Section 2.1(c) of the Agreement.”

(k) The definition of “EBITDA” in Schedule 1.1 to the Credit Agreement is hereby
amended by deleting clause (viii) thereof in its entirety and substituting in
lieu thereof the following:

“and (viii) solely with respect to any fiscal period ending during the period
from January 1, 2010 through December 31, 2011, non-recurring costs, fees,
charges or expenses (including cash severance and restructuring costs) incurred
in connection with the Recapitalization Support Agreement, the FRN Support
Agreement and the transactions contemplated thereby in an aggregate amount not
to exceed $20,000,000 for all fiscal periods ending during the period from
January 1, 2010 through December 31, 2011.”

(l) The definition of “Fixed Charges” in Schedule 1.1 to the Credit Agreement is
hereby amended by deleting clause (c) thereof in its entirety and substituting
in lieu thereof the following:

“(c) all federal, state and local income taxes paid in cash during such period.”

(m) Clause (o) of the definition of “Permitted Dispositions” in Schedule 1.1 to
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(o) so long as no Default or Event of Default (other than any Designated
Default (as defined in the Forbearance Agreement)) shall have occurred and be
continuing, any disposition pursuant to a bona-fide, arms-length transaction
with a Person that is not an Affiliate of any Loan Party of (i) any of the Real
Property or other assets set forth on Schedule P-2 so long as the Net Cash
Proceeds received by such Loan Party in connection with such disposition are at
least equal to the amount set forth on Schedule P-2 for such Real Property or
other assets, and (ii) the Athersys Stock so long as the Net Cash Proceeds
received by such Loan Party in connection with such disposition are at least
equal to the Market Value of such Stock on the date of such disposition, and”

 

5



--------------------------------------------------------------------------------

 

(n) Clause (l) of the definition of “Permitted Investments” in Schedule 1.1 to
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(l) [Reserved], and”.

(o) The definition of “Permitted Liens” in Schedule 1.1 to the Credit Agreement
is hereby amended by (i) deleting the word “and” at the end of clause
(s) thereof, (ii) deleting the word “and” at the end of clause (t) thereof,
(iii) re-numbering existing clause (u) thereof as clause (v) thereof, and
(iv) inserting a new clause (u) thereof to read as follows:

“(u) Liens granted by one Loan Party in favor of another Loan Party to secure a
Permitted Intercompany Advance, and”

(p) The definition of “Specified Real Property Collateral” in Schedule 1.1 to
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“‘Specified Real Property Collateral’ means the Real Property Collateral
identified on Schedule R-1.”

(q) The following new definitions are hereby added to Schedule 1.1 to the Credit
Agreement in appropriate alphabetical order:

“‘Discounted Value’ means, as of any date of determination with respect to any
Specified Intellectual Property, the present value of the Loan Party’s cash flow
directly attributable to the licensing of such Specified Intellectual Property
and sale of products incorporating such Specified Intellectual Property (in each
case, net of any royalty streams paid in connection with such Specified
Intellectual Property) during the period from and after the Fourth Amendment
Effective Date through the Maturity Date based on an annual discount rate equal
to 15%, as such Discounted Value shall be adjusted by Agent from time to time in
its Permitted Discretion.”

“‘Forbearance Agreement’ means the Amended and Restated Forbearance Agreement,
dated as of November 4, 2010, by and among Parent, Borrowers, Agent and
Lenders.”

“‘Fourth Amendment’ means the Fourth Amendment to Credit Agreement, dated as of
November 4, 2010, by and among Parent, Borrowers, Agent and Lenders.”

“‘Fourth Amendment Effective Date’ has the meaning assigned to the term
“Amendment Effective Date” in the Fourth Amendment.”

“‘FRN Support Agreement’ means that certain Floating Rate Note Support
Agreement, dated as of October 29, 2010, between Parent, each of Parent’s
Subsidiaries party thereto, and each holder of Senior Floating Rate Notes party
thereto.

 

6



--------------------------------------------------------------------------------

 

“‘Market Value’ means, as of any date of determination, the market value of the
common Stock of Athersys, Inc. owned by Parent (the “Athersys Stock”) determined
by Agent as follows:

(a) if the Athersys Stock is listed on a national securities exchange or other
generally recognized market which has its trading prices published on a daily
basis in The Wall Street Journal, the Athersys Stock shall be valued at its last
sales price on the date of determination on the largest national securities
exchange or other market, as the case may be, on which the Athersys Stock shall
have traded on such date, or, if trading in the Athersys Stock on such exchange
or other market, as the case may be, was reported on the consolidated tape, the
last sales price on the consolidated tape (or, in the event that the date of
determination is not a date upon which a national securities exchange or other
market, as the case may be, on which the Athersys Stock is listed was open for
trading, on the last prior date on which such a national securities exchange of
other market, as the case may be, was so open); and

(b) in all other cases, the Athersys Stock shall be assigned fair market value
as Agent may determine in its Permitted Discretion.”

“‘Recapitalization Support Agreement’ means that certain Recapitalization
Support Agreement, dated as of October 29, 2010, between Parent, each of
Parent’s Subsidiaries party thereto, and each holder of Senior Subordinated
Notes party thereto.

“‘Risk Adjusted Value’ means, as of any date of determination with respect to
any Specified Intellectual Property, the product of (a) the Discounted Value and
(b) the Risk Adjustment (expressed as a percentage) set forth on Schedule S-3
with respect to such Specified Intellectual Property, as such Risk Adjustment
may be adjusted by Agent from time to time in its Permitted Discretion.”

“‘Specified Intellectual Property’ means the intellectual property set forth on
Schedule S-3.”

“‘Supplemental Borrowing Base Amount’ means the lesser of (a) $10,000,000 and
(b) the sum of (i) the lesser of (A) $6,250,000 and (B) 50% of the Appraised
Value of the Specified Real Property Collateral (to the extent that the Loan
Parties have delivered an appraisal of such Specified Real Property on or after
October 1, 2010), less the amount, if any, of reserves established by Agent for
potential environmental remediation costs relating to such Specified Real
Property Collateral, plus (ii) 50% of the Market Value of the common Stock of
Athersys, Inc. owned by Parent to the extent that Agent has a first priority
Lien perfected by “control” (as defined in the Code) on such Stock, plus
(iii) the lesser of (A) 5% of the Risk Adjusted Value of the Specified
Intellectual Property and (B) $3,000,000.”

“‘Supplemental Borrowing Base Termination Date’ means the earlier to occur of
the consummation of the Recapitalization Transaction (as defined in the
Restructuring Support Agreement as in effect on the Fourth Amendment Effective
Date) and April 30, 2011.”

(r) Schedule P-2 to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule P-2 attached as Exhibit B to this Agreement.

 

7



--------------------------------------------------------------------------------

 

(s) Schedule S-3 to the Credit Agreement is hereby added to the Credit Agreement
as set forth on Exhibit C to this Agreement.

(t) Schedule 4.11 to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule 4.11 attached as Exhibit D to this Agreement.

(u) Clauses (m) and (n) of Schedule 5.1 to the Credit Agreement are hereby
amended and restated in their entirety to read as follows:

 

Within 5 Business Days of the effective date thereof,

      

(m)    copies of any amendments, modifications, waivers or other changes to any
Indenture Document, the Restructuring Support Agreement or the FRN Support
Agreement.

     

Promptly after receipt or delivery thereof,

      

(n)    copies of any notices, reports or other written correspondence
(including, without limitation, any motions, applications or other documents
that any Loan Party or any other Person intends to file with any court or other
Governmental Authority) that any Loan Party receives from or sends to any Person
in connection with any Indenture Document, the Restructuring Support Agreement
or the FRN Support Agreement, and

(v) Clauses (b) through (g) of Schedule 5.2 to the Credit Agreement are hereby
amended and restated in their entirety to read as follows:

 

“Weekly (no later than Tuesday of each week) at all times that the Revolver
Usage exceeds $5,000,000

      

(b)    a Borrowing Base Certificate as of the close of business on Friday of the
previous week,

 

(c)    a detailed aging, by total, of the Loan Parties’ Accounts as of the close
of business on Friday of the previous week, together with a reconciliation and
supporting documentation for any reconciling items noted (delivered
electronically in an acceptable format), and

 

(d)    a detailed Inventory system/perpetual report as of the close of business
on Friday of the previous week, together with a reconciliation to the Loan
Parties’ general ledger accounts (delivered electronically in an acceptable
format).

     

Monthly (no later than the 10th Business Day after each month) at all times that
the Revolver Usage is less than or equal $5,000,000

      

(e)    a Borrowing Base Certificate,

 

(f)    a detailed aging, by total, of the Loan Parties’ Accounts, together with
a reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format), and

 

(g)    a detailed Inventory system/perpetual report together with a
reconciliation to the Loan Parties’ general ledger accounts (delivered
electronically in an acceptable format).”

(w) Clause (q) of Schedule 5.2 to the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

8



--------------------------------------------------------------------------------

 

“(q) an appraisal of Borrowers’ Equipment and Real Property Collateral,
conducted by a third party appraiser acceptable to Agent, the results of which
shall be satisfactory to Agent and be reflected by, in the case of appraisals of
the Specified Real Property Collateral, appropriate adjustments to the
Supplemental Borrowing Base Amount,”.

(x) Clause (m) of Schedule 5.2 to the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(q) (i) a report regarding the Loan Parties’ cash flow for the prior fiscal
quarter directly attributable to the Specified Intellectual Property, together
with such supporting details as Agent may reasonably request, all in form and
substance satisfactory to Agent and (ii) an analysis of the Loan Parties’
Inventory constituting custom made products, and,”.

2. Conditions to Effectiveness. This Agreement shall become effective (the
“Amendment Effective Date”) when all of the following conditions have been
satisfied:

(a) Agent shall have received a copy of this Agreement duly executed by Parent,
the Borrowers and the Lenders;

(b) Agent shall have received a copy of the First Amendment to Intercompany
Subordination Agreement set forth as Exhibit E to this Agreement duly executed
by the Loan Parties;

(c) Agent shall have received a copy of the Consent and Affirmation set forth as
Exhibit F to this Agreement duly executed by the Guarantors;

(d) Agent shall have received fully executed copies of the Recapitalization
Support Agreement and the FRN Support Agreement;

(e) as of the Amendment Effective Date, the representations and warranties of
Parent and the Borrowers herein, in Section 4 of the Credit Agreement and in
each other Loan Document shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) after giving effect to this Agreement on and as
of the Amendment Effective Date as though made on and as of such date (except to
the extent such representations and warranties expressly relate to an earlier
date), and no Default or Event of Default (other than any Designated Default (as
defined in the Forbearance Agreement)) shall have occurred and be continuing on
the Amendment Effective Date or would result from this Agreement becoming
effective in accordance with its terms;

(f) the Borrowers shall have paid to Agent a fully earned and nonrefundable
amendment fee equal to $300,000;

(g) the Borrowers shall have paid all Lender Group Expenses incurred in
connection with (i) the preparation, execution and delivery of this Agreement
and (ii) the transactions evidenced hereby and by the other Loan Documents, and
the Borrowers shall have paid all fees due and payable pursuant to this
Agreement and the other Loan Documents; and

 

9



--------------------------------------------------------------------------------

 

(h) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.

3. Representations and Warranties. Parent and each of the Borrowers represents
and warrants as follows:

(a) As to each such Person, the execution, delivery and performance by such
Person of this Agreement, and the performance by such Person of the Credit
Agreement as amended hereby, have been duly authorized by all necessary action
on the part of such Person, and such Person has all requisite power and
authority to enter into this Agreement and to carry out the transactions
contemplated hereby and by the Credit Agreement as amended hereby.

(b) This Agreement, and the Credit Agreement as amended hereby, is the legally,
valid and binding obligations of each such Person, enforceable against each such
Person in accordance with its terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

(c) The representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) after giving effect to this Agreement on and as of the Amendment
Effective Date as though made on and as of the Amendment Effective Date (except
to the extent such representations and warranties expressly relate to an earlier
date), and no Event of Default or Default (other than the Designated Defaults)
has occurred and is continuing on and as of the Amendment Effective Date, or
would result from this Agreement becoming effective in accordance with its
terms.

4. Release. Parent and each of the Borrowers may have certain Claims against the
Released Parties, as those terms are defined below, regarding or relating to the
Credit Agreement or the other Loan Documents. Agent, the Lenders, Parent and the
Borrowers desire to resolve each and every one of such Claims in conjunction
with the execution of this Agreement and thus Parent and each of the Borrowers
makes the releases contained in this Section 4. In consideration of Agent and
the Lenders entering into this Agreement, Parent and each of the Borrowers
hereby fully and unconditionally releases and forever discharges each of Agent
and the Lenders, and their respective directors, officers, employees,
subsidiaries, Affiliates, attorneys, agents and representatives, (collectively,
the “Released Parties”), of and from any and all claims, allegations, causes of
action, costs or demands and liabilities, of whatever kind or nature, up to and
including the date on which this Agreement is executed, whether known or
unknown, liquidated or unliquidated, fixed or contingent, asserted or
unasserted, foreseen or unforeseen, matured or unmatured, suspected or
unsuspected, anticipated or unanticipated, which Parent or any Borrower has,
had, claims to have had or hereafter claims to have against the Released Parties
by reason of any act or omission on the part of the Released Parties, or any of
them, occurring prior to the date on which this Agreement is executed, including
all such loss or damage of any kind heretofore sustained or that may arise as a
consequence of the dealings among the parties up to and including the date on
which this Agreement is executed, regarding or relating to the Credit Agreement,
any of the Loan Documents, the Advances or any of the other Obligations,
including administration or enforcement thereof (collectively, the “Claims”).
Parent and each of the Borrowers represents and warrants that it has no
knowledge of any Claim by it against the Released Parties or of any facts or
acts of omissions of the Released Parties which on the date hereof would be the
basis of a Claim by Parent or any of the Borrowers against the Released Parties
which is not released hereby. Parent and each of the Borrowers represents and
warrants that the foregoing constitutes a full and complete release of all
Claims.

 

10



--------------------------------------------------------------------------------

 

5. Miscellaneous.

(a) Continued Effectiveness of the Credit Agreement. Except as otherwise
expressly provided herein, the Credit Agreement and the other Loan Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, except that on and after the Amendment Effective
Date (i) all references in the Credit Agreement to “this Agreement”, “hereto”,
“hereof”, “hereunder” or words of like import referring to the Credit Agreement
shall mean the Credit Agreement as amended by this Agreement, and (ii) all
references in the other Loan Documents to the “Credit Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Agreement. To the
extent that the Credit Agreement or any other Loan Document purports to pledge
to Agent, or to grant to Agent, a security interest or lien, such pledge or
grant is hereby ratified and confirmed in all respects. Except as expressly
provided herein, the execution, delivery and effectiveness of this Agreement
shall not operate as a waiver or an amendment of any right, power or remedy of
Agent and the Lenders under the Credit Agreement or any other Loan Document, nor
constitute a waiver or an amendment of any provision of the Credit Agreement or
any other Loan Document.

(b) Subsequent Financing. In the event that any of the Loan Parties require
debtor-in-possession or other financing in connection with any insolvency
proceeding contemplated by the Recapitalization Support Agreement or otherwise
and such financing is provided by Agent and the Lenders, it is the intent of the
parties hereto that the Loans and other extensions of credit under the Credit
Agreement be converted into all or a portion of such financing. The immediately
preceding sentence is a declaration of intent, does not constitute, nor shall it
be deemed to be or construed as, a commitment by Agent or any Lender to provide
or of any party to enter into any such financing and shall not be binding on any
party. Any commitment by Agent or any Lender to provide or of any party to enter
into such financing (including any agreement to convert all or any portion of
the Loans and other extensions of credit under the Credit Agreement into a
portion of such new financing) shall be subject to the further negotiation of
the parties and the execution and delivery of binding documentation regarding
such commitment.

(c) No Waiver. Reference hereby is made to the Amended and Restated Forbearance
Agreement, dated as of the date hereof (the “Forbearance Agreement”), by and
among the Borrowers and Agent. Parent and the Borrowers acknowledge that the
Designated Defaults have occurred and are continuing, and that nothing in this
Agreement shall operate as a waiver of the Designated Defaults or an amendment
to the Forbearance Agreement, which agreement is in full force and effect.

 

11



--------------------------------------------------------------------------------

 

(d) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement.

(e) Headings. Headings and numbers have been set forth herein for convenience
only.

(f) Amendment as Loan Document. The Borrowers each hereby acknowledge and agree
that this Agreement constitutes a “Loan Document” under the Credit Agreement.
Accordingly, it shall be an Event of Default under the Credit Agreement if
(i) any representation or warranty made by Parent or any Borrower under or in
connection with this Agreement shall have been not true and correct in all
material respects when made, or (ii) Parent or any Borrower shall fail to
perform or observe any term, covenant or agreement contained in this Agreement.

(g) Governing Law. THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

(h) Waiver of Jury Trial. PARENT AND EACH BORROWER AND EACH MEMBER OF THE LENDER
GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF ANY OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. PARENT AND EACH
BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[Remainder of this page intentionally left blank]

 

12



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

ANGIOTECH PHARMACEUTICALS, INC.,

as Parent

By:

 

/s/ Jay Dent

 

Title: SVP, Finance

AFMEDICA, INC.,

as a Borrower

By:

 

/s/ K. Thomas Bailey

 

Title: President

AMERICAN MEDICAL INSTRUMENTS HOLDINGS, INC.,

as a Borrower

By:

 

/s/ K. Thomas Bailey

 

Title: President

ANGIOTECH AMERICA, INC.,

as a Borrower

By:

 

/s/ K. Thomas Bailey

 

Title: President

 



--------------------------------------------------------------------------------

 

ANGIOTECH BIOCOATINGS CORP.,

as a Borrower

By:

 

/s/ K. Thomas Bailey

 

Title: President

ANGIOTECH PHARMACEUTICALS (US), INC.,

as a Borrower

By:

 

/s/ K. Thomas Bailey

 

Title: President

B.G. SULZLE, INC.,

as a Borrower

By:

 

/s/ K. Thomas Bailey

 

Title: President

MANAN MEDICAL PRODUCTS, INC.,

as a Borrower

By:

 

/s/ K. Thomas Bailey

 

Title: President

MEDICAL DEVICE TECHNOLOGIES, INC.,

as a Borrower

By:

 

/s/ K. Thomas Bailey

 

Title: President

 



--------------------------------------------------------------------------------

 

NEUCOLL, INC.,

as a Borrower

By:

 

/s/ K. Thomas Bailey

 

Title: President

QUILL MEDICAL, INC.,

as a Borrower

By:

 

/s/ K. Thomas Bailey

 

Title: President

SURGICAL SPECIALTIES CORPORATION,

as a Borrower

By:

 

/s/ K. Thomas Bailey

 

Title: President

 



--------------------------------------------------------------------------------

 

WELLS FARGO CAPITAL FINANCE, LLC,

as Agent and as a Lender

By:

 

/s/ Dennis J. Rebman

 

Title: Vice President

 



--------------------------------------------------------------------------------

 

CONSENT AND REAFFIRMATION

The parties hereto (each, individually, a “Guarantor” and, collectively, the
“Guarantors”) each hereby (i) acknowledges receipt of a copy of the Fourth
Amendment to Credit Agreement (the “Amendment”; capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in that
certain Credit Agreement, dated as of February 27, 2009, (as amended through and
including the date of the Amendment), by and among Angiotech Pharmaceuticals,
Inc., a corporation organized under the laws of the Province of British
Columbia, Canada (“Parent”), each of Parent’s Subsidiaries identified on the
signature pages thereto (the “Borrowers”), Wells Fargo Capital Finance, LLC, a
Delaware limited liability company formerly known as Wells Fargo Foothill, LLC,
as the arranger and administrative agent for the Lenders (in such capacity, the
“Agent”), and the lenders named on the signature pages thereto (the “Lenders”)),
(ii) consents to Parent’s and each Borrower’s execution and delivery of the
Amendment; (iii) affirms that nothing contained in the Amendment shall modify in
any respect whatsoever any Loan Document to which it is a party except as
expressly set forth therein; and (iv) reaffirms its obligations under each of
the other Loan Documents to which it is a party (collectively, the “Reaffirmed
Loan Documents”). Although each Guarantor has been informed of the matters set
forth herein and has acknowledged and agreed to same, each Guarantor reaffirms
and acknowledges that its right to receive notices in the future are limited by
the waivers set forth in Section 6 of that certain General Continuing Guaranty,
dated as of February 27, 2009, by and among the Guarantors and the Agent, and
nothing contained in this Consent and Reaffirmation shall be deemed to alter
such waivers.

Each of the Guarantors may have certain Claims against the Released Parties, as
those terms are defined below, regarding or relating to the Credit Agreement or
the other Loan Documents. Agent, the Lenders and the Guarantors desire to
resolve each and every one of such Claims in conjunction with the execution of
this Consent and Reaffirmation and thus each of the Guarantors makes the
releases contained in this paragraph. In consideration of Agent and the Lenders
entering into the Amendment, each of the Guarantors hereby fully and
unconditionally releases and forever discharges each of Agent and the Lenders,
and their respective directors, officers, employees, subsidiaries, Affiliates,
attorneys, agents and representatives (collectively, the “Released Parties”), of
and from any and all claims, allegations, causes of action, costs or demands and
liabilities, of whatever kind or nature, up to and including the date on which
this Consent and Reaffirmation is executed, whether known or unknown, liquidated
or unliquidated, fixed or contingent, asserted or unasserted, foreseen or
unforeseen, matured or unmatured, suspected or unsuspected, anticipated or
unanticipated, which any Guarantor has, had, claims to have had or hereafter
claims to have against the Released Parties by reason of any act or omission on
the part of the Released Parties, or any of them, occurring prior to the date on
which this Consent and Reaffirmation is executed, including all such loss or
damage of any kind heretofore sustained or that may arise as a consequence of
the dealings among the parties up to and including the date on which this
Consent and Reaffirmation is executed, regarding or relating to the Credit
Agreement, any of the Loan Documents, the Advances or any of the other
Obligations, including administration or enforcement thereof (collectively, the
“Claims”). Each of the Guarantors represents and warrants that it has no
knowledge of any Claim by it against the Released Parties or of any facts or
acts of omissions of the Released Parties which on the date hereof would be the
basis of a Claim by the Guarantors against the Released Parties which is not
released hereby. Each of the Guarantors represents and warrants that the
foregoing constitutes a full and complete release of all Claims.

 



--------------------------------------------------------------------------------

 

The undersigned further agree that after giving effect to the Amendment, each
Reaffirmed Loan Document shall remain in full force and effect.

[Remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has executed this Consent and Reaffirmation
on and as of the date of the Amendment.

 

ANGIOTECH PHARMACEUTICALS, INC.,

a corporation organized under the laws of the Province of British Columbia,
Canada

By:

 

/s/ Jay Dent

 

Title: SVP, Finance

0741693 B.C. LTD.,

a corporation organized under the laws of the Province of British Columbia,
Canada

By:

 

/s/ Jay Dent

 

Title: President

ANGIOTECH FLORIDA HOLDINGS, INC.,

a Delaware corporation

By:

 

/s/ K. Thomas Bailey

 

Title: President

ANGIOTECH INTERNATIONAL HOLDINGS, CORP.,

a corporation organized under the laws of the Province of Nova Scotia, Canada

By:

 

/s/ Jay Dent

 

Title: President

 